IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES LAWHORN,                          §
                                         §   No. 572, 2017
       Defendant Below-                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below: Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID No. N1503000591
       Plaintiff Below-                  §
       Appellee.                         §

                          Submitted: July 13, 2018
                          Decided: September 13, 2018

Before STRINE; Chief Justice; VALIHURA and TRAYNOR, Justices

                                ORDER

      Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

      (1)    The defendant-appellant, James Lawhorn, appeals the Superior Court’s

denial of his first motion for postconviction relief. We find no merit to the appeal.

Thus, we affirm the Superior Court’s judgment.

      (2)    The record reflects that Lawhorn pled guilty in September 2015 to one

count each of Sex Offender Unlawful Sexual Conduct Against a Child and Unlawful

Sexual Contact in the First Degree. Because of the victim’s young age, Lawhorn

faced a sentencing range of twenty-five years, minimum mandatory, up to life in
prison.1 The Superior Court sentenced him to life imprisonment, plus a term of eight

years suspended for probation. We affirmed his convictions and sentence on direct

appeal.2 In June 2017, Lawhorn filed a motion for postconviction relief under

Superior Court Criminal Rule 61. He also filed a motion for appointment of counsel.

The Superior Court denied both motions on December 11, 2017. This appeal

followed.

       (3)    In his opening brief on appeal, Lawhorn contends that the Superior

Court erred in denying his Rule 61 motion because his trial counsel was ineffective

for failing to obtain a mental health evaluation, for failing to object to the State’s

recitation of his prior criminal history at sentencing, and for failing to properly

inform him of the sentencing range that he faced. He also contends that the Superior

Court erred in denying his request for the appointment of postconviction counsel.

       (4)    After careful consideration, we find no merit to either claim. The

Superior Court carefully considered Lawhorn’s motion, his former attorney’s

affidavit and supplemental affidavit in response, Lawhorn’s reply and supplemental

reply, as well as the record of the guilty plea and sentencing proceedings. We agree

with the Superior Court’s conclusion that Lawhorn failed to establish either cause or

prejudice to substantiate his claims that his trial counsel was ineffective.3 The record


1
  11 Del. C. § 4205A(a)(2).
2
  Lawhorn v. State, 2016 WL 6649222 (Del. Nov. 9, 2016).
3
  Younger v. State, 580 A.2d 552, 556 (Del. 1980).


                                             2
of the guilty plea proceeding and sentencing belies Lawhorn’s assertions of his

attorney’s ineffectiveness or of an unknowing and involuntary guilty plea.

Moreover, under the standards set forth in Rule 61(e)(3),4 we find no abuse of the

Superior Court’s discretion in denying Lawhorn’s request for the appointment of

counsel.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




4
  Rule 61(e)(3) provides that, in a guilty plea case, the Superior Court may appoint counsel in
postconviction proceedings only under specific circumstances that include a “substantial claim of
ineffective assistance of counsel in relation to the plea.” Del. Super. Ct. Crim. R. 61(e)(3)(ii).


                                                3